FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VENANCIO CORTEZ, AKA Venancio                    No. 15-71042
Cortes-Cortes,
                                                 Agency No. A205-147-507
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Venancio Cortez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) removal order denying his request for a continuance. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo questions of law. Ahmed v. Holder, 569 F.3d 1009,

1012 (9th Cir. 2009). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate Cortez’s due process right

to counsel in denying Cortez’s request for a second continuance for failure to show

good cause, or in granting the motion to withdraw, where he had more than a year

to find representation after his prior counsel withdrew. See Ahmed, 569 F.3d at

1012; Biwot v. Gonzales, 403 F.3d 1094, 1099-1100 (9th Cir. 2005) (listing factors

to be considered when deciding what constitutes a reasonable time to obtain

counsel); see also Vides-Vides v. INS, 783 F.2d 1463, 1470 (9th Cir. 1986) (failure

to obtain counsel after two continuances over four months simply meant alien was

“unable to secure counsel at his own expense”).

      Cortez’s contention that the IJ did not properly question him about a

possible asylum claim is unavailing, where he never expressed a fear of

persecution to the IJ. See 8 C.F.R. § 1240.11(c)(1) (requiring an IJ to provide

information about applying for asylum if an alien expresses a fear of persecution or

harm upon being removed).

      We lack jurisdiction to consider Cortez’s unexhausted contention that he

was never advised of the requirements for voluntary departure.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    15-71042